DETAILED ACTION
The instant application having Application No. 16/670,779 filed on 31 October 2019 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of provision application 16/843,245 filed on 3 May 2019.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 4 December 2020 and 7 January 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
4.	Claims 18-20 are objected to because of the following informalities:  the claims are computer-readable storage claims dependent upon computing device claim 15, device claim 15 itself depending upon device claims 13, 12, and 11. Medium claims and device claims belong to different statutory categories. For the purposes of examination, claims 18-20 are interpreted as depending upon computer-readable storage medium 17 Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which 
As per claim 1, the claim recites a method, comprising: retrieving a first value from fixed or variable length data; storing the first value in a first buffer; retrieving a second value from the fixed or variable length data; reducing memory allocation and reclamation by reusing the first buffer to replace the first value with the second value in the first buffer when the first buffer has capacity to store the second value; and storing the second value in a second buffer when the first buffer does not have capacity to store the second value. The steps of retrieving a first value and retrieving a second value describe the concept of mere data gathering, while the steps of storing the first value and storing the second value describe a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 1 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 1 of retrieving and storing data values is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “first buffer” and a “second buffer” for storing the  retrieved values. The first and second buffer are recited at a high-level of generality such that it amounts no more than apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the 
As per claim 2, the claim recites the additional limitations of retrieving a third value from the fixed or variable length data; reusing the second buffer by replacing the second value with the third value in the second buffer when the second buffer is large enough to store the third value; and storing the third value in the third buffer when the second buffer is not large enough to store the third value, features which only further describe the abstract idea itself. Therefore, claim 2 does not include features that amount to significantly more than that idea.
	As per claim 3, the claim recites the additional limitation wherein the first, second and third values are retrieved from rows in a first column in the fixed or variable length data, features which only further describe the abstract idea itself. Therefore, claim 3 does not include features that amount to significantly more than that idea.

	As per claim 5, the claim recites the additional limitation of reusing the first set of arrays by reassigning the first set of arrays from the first buffer to a different buffer that stores the second value, features which only further describe the abstract idea itself. Therefore, claim 5 does not include features that amount to significantly more than that idea.
As per claim 6, the claim recites the additional limitation wherein the first value comprising a first vector, further comprising: representing the first vector as a sparse vector by: storing values in the first vector in the first array; and storing indices of the values in the first vector in the second array, features which only further describe the abstract idea itself. Therefore, claim 6 does not include features that amount to significantly more than that idea.
As per claim 7, the claim recites the additional limitation wherein the second value comprising a second vector, further comprising: representing the second vector as a dense vector by: storing a plurality of values in the second vector in the first array; and not using the second array, features which only further describe the abstract idea itself. Therefore, claim 7 does not include features that amount to significantly more than that idea.
As per claim 8, the claim recites the additional limitation wherein the first value and the second value are retrieved while processing source data in a machine learning (ML) pipeline, features which only further describe the abstract idea itself. Therefore, claim 8 does not include features that amount to significantly more than that idea.

As per claim 10, the claim recites the additional limitation of passing the first buffer as a reference to the first delegate function to use the first buffer to store the first value; determining that the first buffer has capacity to replace the first value with the second value; and retaining the first buffer for the first delegate function or passing the first buffer as a reference to the second delegate function to reuse the first buffer to store the second value, features which only further describe the abstract idea itself. Therefore, claim 10 does not include features that amount to significantly more than that idea.
As per claim 11, the claim recites computing device, comprising: one or more processors; and one or more memory devices that store program code configured to be executed by the one or more processors, the program code comprising a memory manager configured to: reduce memory allocation and reclamation by reusing buffers to store fixed or variable length data; allocate a first buffer based on a size of a first data; store the first data in the first buffer; determine whether to reuse the first buffer or allocate a second buffer based on a size of a second data and a size of the first buffer; reduce memory allocation and reclamation by reusing the first buffer to store the second data in the first buffer when the size of the first buffer is greater than or 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “one or more processors,” “one or more memory devices” that store program code configured to be executed by the one or more processors, a “memory manager,” a “first buffer” and a “second buffer” for storing the  retrieved values. The processors, memory devices, memory manager, first and second buffer are recited at a high-level of generality such that it amounts no more than apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “one or more processors,” “one or more memory devices” that store program code configured to be executed by the one or more processors, a “memory manager,” a “first buffer” and a “second buffer” for storing the  retrieved values. The “one or more processors,” “one or more memory devices,” “memory manager,” 
As per claim 12, the claim recites the additional limitations wherein the memory manager further configured to: determine whether to reuse the second buffer or allocate a third buffer based on a size of a third data and a size of the second buffer; reduce memory allocation and reclamation by reusing the second buffer to store the third data in the second buffer when the size of the second buffer is greater than or equal to the size of the third data; and store the third data in the third buffer when the size of the second buffer is less than the size of the third data , features which only further describe the abstract idea itself. Therefore, claim 12 does not include features that amount to significantly more than that idea.
As per claim 13, the claim recites the additional limitations wherein the first, second and third data are variable length vectors retrieved from a first column of a dataview in a machine-learning (ML) pipeline, the dataview comprising a non-materialized view of the first, second and third data; and wherein the first buffer comprises a first values array and a first indices array 
As per claim 14, the claim recites the additional limitations wherein the memory manager further configured to: reuse the first values array and the first indices array by reassigning the first values array and the first indices array from the first buffer to a different buffer that stores the second data, features which only further describe the abstract idea itself. Therefore, claim 14 does not include features that amount to significantly more than that idea.
As per claim 15, the claim recites the additional limitations wherein the program code further comprises: a cursor configured to access delegates in the dataview to compute the first, second and third data, features which only further describe the abstract idea itself. Therefore, claim 15 does not include features that amount to significantly more than that idea.
As per claim 16, the claim recites the additional limitations wherein the cursor is further configured to: pass the first buffer as a reference to a first delegate function to use the first buffer to store the first data; and retain the first buffer for the first delegate function or pass the first buffer as a reference to the second delegate function to reuse the first buffer to store the second data, features which only further describe the abstract idea itself. Therefore, claim 16 does not include features that amount to significantly more than that idea.
As per claim 17, the claim recites a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing circuit, perform a method comprising: materializing fixed or variable length vectors, comprising first and second vectors, in a dataview for a machine-learning (ML) pipeline, the dataview comprising a non-materialized view of the fixed or variable length vectors; and storing the first vector in a first buffer 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “computer-readable storage medium” having program instructions executed by a “processing circuit” and a “first buffer” for storing the  vector. The storage medium, processing circuit, and first buffer are recited at a high-level of generality such that it amounts no more than apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “computer-readable storage medium” having program instructions executed by a “processing circuit” and a “first buffer” for storing the  vector. The “storage medium,” “processing circuit,” and “first buffer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to store values does not impose any meaningful limit 
As per claim 18, the claim recites the additional limitations of selecting between (i) storing the first vector in the values array as a dense vector and (ii) storing the first vector in the values array and the indices array as a sparse vector , features which only further describe the abstract idea itself. Therefore, claim 18 does not include features that amount to significantly more than that idea.
As per claim 19, the claim recites the additional limitations of reducing memory allocation and reclamation by reusing the first buffer to replace the first vector with the second vector in the first buffer when the first buffer has capacity to store the second vector; and storing the second vector in a second buffer when the first buffer does not have capacity to store the second vector , features which only further describe the abstract idea itself. Therefore, claim 19 does not include features that amount to significantly more than that idea.
As per claim 20, the claim recites the additional limitations of cursoring over rows in the dataview to access a reference to at least one delegate function configured to compute the first and second vectors, features which only further describe the abstract idea itself. Therefore, claim 20 does not include features that amount to significantly more than that idea.


Allowable Subject Matter
Claims 5-7, 9-10, 13-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while overcoming the 35 U.S.C. 101 rejection applied herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (U.S. 5,828,784) (Hereinafter Miyashita) in view of Karppanen, Jari Juhani (U.S. 9,274,861) (Hereinafter Karppanen).
As per claim 1, Miyashita discloses a method, comprising: 
retrieving a first value from fixed or variable length data (see for example Miyashita, this limitation is disclosed such that reference quantized data (i.e. claimed “first value”) is obtained (i.e. “retrieving”) from variable-length quantized data; col.6 lines {55}-{64}); 
storing the first value in a first buffer (see for example Miyashita, this limitation is disclosed such that the obtained reference quantized data is stored into a first buffer memory; col.6 lines {55}-{64}); 
retrieving a second value from the fixed or variable length data (see for example Miyashita, this limitation is disclosed such that additional quantized data (i.e. claimed “second value”) is obtained from the variable-length quantized data; col.6 lines {55}-{64}); 
storing the second value in a second buffer (see for example Miyashita, this limitation is disclosed such that the obtained additional quantized data is stored into a second buffer memory; col.6 lines {55}-{64}).
Although Miyashita discloses retrieving a first value from fixed or variable length data; storing the first value in a first buffer; retrieving a second value from the fixed or variable length data; and storing the second value in a second buffer, Miyashita does not explicitly teach reducing memory allocation and reclamation by reusing a first buffer to replace a first value with a second value in the first buffer when the first buffer has capacity to store the second value; and storing the second value in a second buffer when the first buffer does not have capacity to store the second value.
However, Karppanen discloses reducing memory allocation and reclamation by reusing a first buffer to replace a first value with a second value in the first buffer when the first buffer has capacity to store the second value (see for example Karppanen, this limitation is disclosed such that in the event an amount of data to be written for a message (i.e. “second value”) is smaller than a first buffer, then the data for the message is stored in the first buffer, having an end of message location that occurs before the end of the first buffer; col.4 lines {30}-{57}. If there is data already existing (i.e. “first value”) in a first buffer memory location and the col.2 lines {1}-{23}); and 
storing the second value in a second buffer when the first buffer does not have capacity to store the second value (see for example Karppanen, this limitation is disclosed such that in the event that the amount data to be written for a message exceeds the size of a first buffer, the data is written to a replacement/alternative buffer; col.4 line {58} – col.5 line {20}).
Miyashita in view of Karppanen is analogous art because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Miyashita by using first and second buffers for storing data depending on size of the first buffer as taught by Karppanen because it would enhance the teaching of Miyashita with an effective means of reducing the need for actively deleting or clearing data from a shared memory (as suggested by Karppanen, see for example col.16 lines {32}-{45}).
As per claim 2, Miyashita in view of Karppanen discloses the method of claim 1 (see rejection of claim 1 above). 
Miyashita further discloses retrieving a third value from the fixed or variable length data (see for example Miyashita, this limitation is disclosed such that header data (i.e. claimed “third value”) is obtained from the variable-length quantized data; col.6 lines {55}-{64}); and
storing the third value in a third buffer (see for example Miyashita, this limitation is disclosed such that the obtained header data is stored in a third buffer; col.6 lines {55}-{64}).

However, Karppanen discloses reusing the second buffer by replacing the second value with a third value in the second buffer when the second buffer is large enough to store the third value (see for example Karppanen, this limitation is disclosed such that in the event an amount of data to be written for a message B (i.e. “third value”) is smaller than a second buffer, then the data for the message is stored in the second buffer, having an end of message location that occurs before the end of the second buffer; col.4 lines {30}-{57}. If there is data already existing (i.e. “second value”) in a second buffer memory location and the message that said [second] data belongs to has completed reading, then the second buffer is released and said [first] data is overwritten by other [third] data of another message; col.2 lines {1}-{23}); and 
storing a third value in a third buffer when the second buffer is not large enough to store the third value (see for example Karppanen, this limitation is disclosed such that there is a third buffer for writing data of messages to; col.7 lines {3}-{39}. In the event that the amount data to be written for a message exceeds the size of a buffer, the data is written to a replacement/alternative buffer (i.e. such a process reasonably corresponding to disclosed second and third buffers); col.4 line {58} – col.5 line {20}).
Regarding claim 11, it is a device claim having similar limitations cited in claim 1.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 12, it is a device claim having similar limitations cited in claim 2.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (U.S. 5,828,784) in view of Karppanen (U.S. 9,274,861) as applied to claim 2 above, and further in view of Baskett et al. (U.S. 10,474,652) (Hereinafter Baskett).
As per claim 3, Miyashita in view of Karppanen discloses the method of claim 2 (see rejection of claim 2 above), but does not explicitly teach the limitation wherein the first, second and third values are retrieved from rows in a first column in the fixed or variable length data.
However, Baskett discloses the limitation wherein the first, second and third values are retrieved from rows in a first column in the fixed or variable length data (see for example Baskett, this limitation is disclosed such that an array of received variable-width and fixed-width values correspond to a row index of a column of a database table; Abstract, clm.1 and associated text).
Miyashita in view of Karppanen is analogous art with Baskett because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Miyashita in view of Karppanen by retrieving data from rows of a column store database as taught by Baskett because it would enhance the teaching of Miyashita in view of Karppanen with a more efficient database for data retrieval (as suggested by Baskett, see for example col.1 lines {19}-{25}).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (U.S. 5,828,784) in view of Karppanen (U.S. 9,274,861) as applied to claim 1 above, and further in view of Stiles, David R. (U.S. 5,905,997) (Hereinafter Stiles).

However, Stiles discloses the limitation wherein a first buffer comprises a first set of arrays, the first set of arrays comprising a first array and a second array, the first array comprising a first memory range and the second array comprising a second memory range (see for example Stiles, this limitation is disclosed such that there are portions of a cache memory array (i.e. a first set of arrays) including a first portion of said cache memory array being associative for a first range of memory addresses, and a second portion of said cache memory array being associative for a second range of memory addresses; clm.12 and associated text).
Miyashita in view of Karppanen is analogous art with Stiles because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Miyashita in view of Karppanen by using memory arrays divided into array portions associated with memory ranges as taught by Stiles because it would enhance the teaching of Miyashita in view of Karppanen with an effective means of reducing cost and improving performance of memory operations (as suggested by Stiles, see for example col.1 lines {34}-{49}).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (U.S. 5,828,784) in view of Karppanen (U.S. 9,274,861) as applied to claim 1 above, and further in view of Harris et al. (U.S. 2015/0278759) (Hereinafter Harris).
As per claim 8, Miyashita in view of Karppanen discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a first value and a second value are retrieved while processing source data in a machine learning (ML) pipeline.
However, Harris discloses the limitation wherein a first value and a second value are retrieved while processing source data in a machine learning (ML) pipeline (see for example Harris, this limitation is disclosed such that through a workflow process using machine learning algorithms, data values for use in the machine learning algorithms are collected; paragraph [0092]). 
Miyashita in view of Karppanen is analogous art with Harris because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Miyashita in view of Karppanen by collecting data during a workflow that uses machine learning algorithms as taught by Harris because it would enhance the teaching of Miyashita in view of Karppanen with an effective means of applying a process of feature selection (as suggested by Harris, see for example paragraph [0096]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eads, Damian Ryan (U.S. 2019/0065053) (Hereinafter Eads) in view of Chakrabarti et al. (U.S. 2010/0299367) (Hereinafter Chakrabarti), and further in view of Harris (U.S. 2015/0278759).
a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing circuit, perform a method (see for example Eads, this limitation is disclosed such that there is a machine-readable medium 938 which has instructions 916 executed by processors 910; Fig.9 and associated text) comprising:
fixed or variable length vectors, comprising first and second vectors in a dataview, the dataview comprising a non-materialized view of the fixed or variable length vectors (see for example Eads, this limitation is disclosed such that there is data in the form of two arrays, a values array and an array of indices, the values of the arrays being sparse or dense vectors of fixed-length or variable-length data (i.e. “fixed or variable length vectors”). The two arrays provided a representation of a dense column as an abstraction (i.e. a “dataview comprising a non-materialized view of the fixed or variable length vectors”); paragraphs [0118]-[0143]); and
storing a first vector in a first buffer comprising a values array and an indices array (see for example Eads, this limitation is disclosed such that data is cached in memory using the two arrays, a values array and an array of indices, paragraphs [0057], [0118]-[0143]).
Although Eads disclose fixed or variable length vectors, comprising first and second vectors in a dataview, the dataview comprising a non-materialized view of the fixed or variable length vectors, Eads does not explicitly teach materializing a dataview for a machine-learning (ML) pipeline.
However, Chakrabarti discloses materializing a dataview (see for example Chakrabarti, this limitation is disclosed such that a view of records is materialized; paragraph [0005]).
Eads in view of Chakrabarti is analogous art because they are from the same field of endeavor, data management.
paragraph [0005]).
Although Eads in view of Chakrabarti discloses materializing a dataview, Eads in view of Chakrabarti does not explicitly teach that a dataview is for a machine-learning (ML) pipeline.
However, Harris discloses a dataview for a machine-learning (ML) pipeline (see for example Harris, this limitation is disclosed such that through a workflow process using machine learning algorithms, data values for use in the machine learning algorithms are collected; paragraph [0092]). 
Eads in view of Chakrabarti is analogous art with Harris because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eads in view of Chakrabarti by collecting data during a worklow that uses machine learning algorithms as taught by Harris because it would enhance the teaching of Eads in view of Chakrabarti with an effective means of applying a process of feature selection (as suggested by Harris, see for example paragraph [0096]).
As per claim 18, Eads in view of Chakrabarti, further in view of Harris discloses the computer-readable storage medium of claim 17 (see rejection of claim 17 above), the method further comprising: selecting between (i) storing the first vector in the values array as a dense vector and (ii) storing the first vector in the values array and the indices array as a sparse vector (see for example Eads, this limitation is disclosed such that the values array and array of indices values are in the form of a sparse vector; paragraphs [0118]-[0143]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eads (U.S. 2019/0065053) in view of Chakrabarti (U.S. 2010/0299367), further in view of Harris (U.S. 2015/0278759) as applied to claim 17 above, and further in view of Karppanen (U.S. 9,274,861).
As per claim 19, Eads in view of Chakrabarti, further in view of Harris discloses the computer-readable storage medium of claim 17 (see rejection of claim 17 above), but does not explicitly teach reducing memory allocation and reclamation by reusing the first buffer to replace the first vector with the second vector in the first buffer when the first buffer has capacity to store the second vector; and storing the second vector in a second buffer when the first buffer does not have capacity to store the second vector.
However, Karppanen discloses reducing memory allocation and reclamation by reusing the first buffer to replace the first vector with the second vector in the first buffer when the first buffer has capacity to store the second vector (see for example Karppanen, this limitation is disclosed such that in the event an amount of data to be written for a message (i.e. “second value”) is smaller than a first buffer, then the data for the message is stored in the first buffer, having an end of message location that occurs before the end of the first buffer; col.4 lines {30}-{57}. If there is data already existing (i.e. “first value”) in a first buffer memory location and the message that said [first] data belongs to has completed reading, then the first buffer is released and said [first] data is overwritten by other [second] data of another message; col.2 lines {1}-{23}); and 
storing the second vector in a second buffer when the first buffer does not have capacity to store the second vector (see for example Karppanen, this limitation is disclosed such that in the event that the amount data to be written for a message exceeds the size of a first buffer, the data is written to a replacement/alternative buffer; col.4 line {58} – col.5 line {20}).
Eads in view of Chakrabarti, further in view of Harris is analogous art with Karppanen because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eads in view of Chakrabarti, further in view of Harris by using first and second buffers for storing data depending on size of the first buffer as taught by Karppanen because it would enhance the teaching of Eads in view of Chakrabarti, further in view of Harris with an effective means of reducing the need for actively deleting or clearing data from a shared memory (as suggested by Karppanen, see for example col.16 lines {32}-{45}).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196